PER CURIAM.
John E. Galloway has appealed from a probation revocation disposition and sentence. We reverse and remand for entry of an order specifying the conditions of probation found by the court to have been violated. This issue was preserved for appellate review through counsel’s filing of a motion pursuant to Florida Rule of *1219Criminal Procedure 3.800(b)(2). We decline to consider this a “minor” sentencing error in light of appellate counsel’s challenges to specific conditions referenced orally by the trial court. Compare Mills v. State, 948 So.2d 994 (Fla. 4th DCA 2007).
GROSS, TAYLOR and MAY, JJ., concur.